Citation Nr: 1439651	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-09 188	)	DATE
	)
	)

THE ISSUE

Whether the denial of an effective date earlier than June 16, 1998 for the grant of service connection for maxillary sinusitis in a September 3, 2010 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran, who is the Moving Party in this case, had active service from June 1971 to June 1974.  

This matter comes before the Board based on a November 2010 motion filed by the Moving Party which sought a revision of a September 3, 2010 Board decision on the basis of clear and unmistakable error.  

The Board has reviewed the electronic record (Virtual VA & VBMS) prior to rendering a decision in this case.  VBMS contains a May 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the attorney listed as the representative on the first page of this decision.  This supersedes any previous appointments in the claims folder.  

The Board notes that the Moving Party submitted a Notice of Appeal of the September 3, 2010 decision to the United States Court of Appeals for Veterans Claims (Court) at the same time that he submitted his motion for CUE.  The Board must stay its consideration of a motion for revision of a prior Board decision until an appeal has been concluded or the Court has issued an order for the Board to proceed with the motion.  38 C.F.R. § 20.1410 (2013).  However, the Moving Party submitted a Motion to Dismiss his appeal to the Court in August 2012, which was granted that same month.  Therefore, as the Court does not have jurisdiction over this matter and as it never issued a decision on the current issue, the Board must address the motion for CUE.  38 C.F.R. § 20.1400(b) (2013).  


FINDINGS OF FACT

1.  In a September 3, 2010 decision, the Board denied entitlement to an effective date prior to June 16, 1998, for the grant of service connection for maxillary sinusitis.  

2.  In November 2010, a motion for revision of the September 3, 2010 Board decision was filed.  

3.  The Moving Party has failed to establish any kind of error of fact or law in the September 3, 2010 Board decision that when called to the attention of later reviewers compels the conclusion that the result would have been manifestly different but for the error.  


CONCLUSION OF LAW

The September 3, 2010 Board decision that denied entitlement to an effective date prior to June 16, 1998, for the grant of service connection for maxillary sinusitis does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that notice and assistance requirements of the Veterans Claims Assistance Act of 2000 are not applicable to motions alleging clear and unmistakable error (CUE).  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'" Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1).

A motion alleging CUE must set forth clearly and specifically the alleged errors of fact or law in the prior Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

As a threshold matter, the Board finds that the arguments advanced by the Moving Party in November 2010 allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The other requirements for a motion to include providing the Veteran's name and claims number, the date of the Board decision, and the specific issues that are the subject of the motion have also been met.  38 C.F.R. § 20.1404.  The Board will therefore adjudicate the merits of this claim.  

Before turning to the Moving Party's specific allegations of error, the Board believes that a review of the history of the Veteran's claim for service connection for sinusitis would be helpful.  

The Veteran submitted his original claim for service connection for sinusitis in September 1978.  This was denied in a December 1978 rating decision.  The Veteran did not initiate an appeal within one year of this decision, nor was additional evidence received during the period to appeal.  Therefore, the December 1978 rating decision was final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 3.105(a), 3.156(b) (2013).  

On June 16, 1998, the Ro received a request to reopen his claim for service connection for sinusitis on the basis of new and material evidence.  His claim was reopened, and a December 14, 1999 rating decision granted service connection for chronic left maxillary sinusitis.  A zero percent evaluation was assigned, effective from September 27, 1978, which was the date of receipt of the original claim.  

In a June 2000 rating decision, the evaluation for the Veteran's sinusitis was increased to 10 percent, effective from the June 16, 1998 request to reopen his claim for service connection for sinusitis.  

In a February 2005 rating decision, the Veteran's claim for entitlement to an earlier effective date for the 10 percent evaluation for his sinusitis was denied.  Then, a rating decision dated July 2007 found that the December 14, 1999 rating decision that had granted service connection for the Veteran's sinusitis effective from September 27, 1978 contained clear and unmistakable error.  This rating decision determined that the proper effective date should be June 16, 1998, which was the date the Veteran submitted his request to reopen his claim for service connection.  The effective date for service connection was changed to this date.  The 10 percent evaluation that was also effective from that date was unchanged.  The Veteran appealed these rating decisions to the Board.  

In April 2009, the Board denied the Veteran's claim for an effective date earlier than June 16, 1998 for service connection for maxillary sinusitis, to include whether or not there had been CUE in the December 1978 rating decision that had first denied that claim.  The Veteran appealed the Board's decision to the Court.  

In October 2009, the Court granted an October 2009 Joint Motion to vacate that part of the April 2009 Board decision that had denied entitlement to an effective date earlier than June 16, 1998 for service connection for maxillary sinusitis.  However, the portion of the appeal as to whether there had been CUE in the December 1978 rating decision was dismissed.  The remainder of the appeal was returned to the Board for action consistent with the Joint Motion.  The September 3, 2010 Board decision that is the subject of the current motion was issued in response to this Court order.  

The November 2010 motion appears to allege two errors.  First, the Moving Party argues that the zero percent evaluation that was assigned to his sinusitis for the period from 1978 to 1998 was incorrect, and that he was entitled to a compensable evaluation for that period.  Second, the Moving Party argues that records he submitted at the time he reopened his claim in 1998 should have resulted in the reconsideration of his claim under 38 C.F.R. § 3.156(c).  

Regarding the first alleged error, the Board notes that the proper evaluation of the Veteran's sinusitis for the period from 1978 to 1998 was not the subject of the September 3, 2010 Board decision.  The evaluation of the disability was not on appeal, and the Board made no findings of fact or conclusions of law in this regard.  In fact, service connection was not even in effect for this period, and the matter for consideration was whether or not it should have been in effect.  As the evaluation of the Veteran's sinusitis was not before the Board, should not have been before the Board, and could not have been before the Board before service connection was established, there can be no CUE in that regard.  

Turning to the second alleged error, the Board observes that the Moving Party has simply repeated the questions raised by the October 2009 Joint Motion.  This Joint Motion requested that the Board address whether or not the additional records received in 1998 were in fact service department records, which would have resulted in reconsideration of the Veteran's original claim under 38 C.F.R. § 3.156(c).  The Veteran's then representative argued that the records received in 1998 were from the Veteran's Naval Reserve Unit.  

The Board found in the September 3, 2010 decision that the Veteran's Naval Reserve medical records were not official service department records within the meaning of 38 C.F.R. § 3.156(c), but were instead post-service VA treatment records.  The Board noted that there was no indication that the records received in 1998 were actually Naval Reserve records instead of VA treatment records, but found that even if they were, they all postdated active service, with the records relevant to sinusitis post dating service by two years.  The Board found that the records in question were VA treatment records or their equivalent, and did not trigger a duty to reconsider the entire claim.  Therefore, the Board concluded that proper effective date for service connection for sinusitis was June 16, 1998, which was the day that the application to reopen the previously denied claim was received.  See 38 C.F.R. § 3.400(q)(1)(ii) (2013).  

The Board's current review of the records received in 1998 confirms the findings of the September 3, 2010 decision.  There is no indication whatsoever that these documents constituted service department records that would have resulted in reconsideration of the original claim under 38 C.F.R. § 3.156(c).  As noted in that decision, all of these records are dated after the Veteran's discharge from service.  Furthermore, most of the evidence relating to sinusitis is found on VA Forms.  The Board now observes that not a single document is labeled "Naval Reserve" or gives any indication of being from the Veteran's reserve unit.  In fact, the September 1998 cover letter from the Veteran's representative that accompanied the submission of these documents clearly states that they were received from the VA Medical Center in Houston.  There is no indication that the correct facts pertaining to the documents received in 1998 were not before the Board in September 2010 or that 38 C.F.R. § 3.156(c) was incorrectly applied.  Therefore, the Veteran's allegations do not support a finding of CUE in the September 3, 2010 Board decision.  


ORDER

The motion to revise the Board's September 3, 2010 decision that denied entitlement to an effective date prior to June 16, 1998, for the grant of service connection for maxillary sinusitis on the basis of CUE is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


